Citation Nr: 0609052	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a statement received in May 2004, the veteran 
requested to appear at a personal hearing at a local VA 
office before a Veterans Law Judge (Travel Board hearing).  
He also asked for a "local board" at the RO.  A personal 
hearing between the veteran and a RO Decision Review Officer 
was conducted in October 2004.  

In September 2005, the RO mailed the veteran a letter noting 
that he had requested a Travel Board hearing and provided him 
several options in consideration of his request.  The veteran 
was asked to select from one of four options.  If he did not 
respond within 30 days of the letter, the RO informed the 
veteran that his name would remain on the list of those who 
desired a Travel Board hearing, and that he would be 
subsequently notified of the time, date, and place of the 
hearing.  

To date, the veteran has not responded to the RO's September 
2005 letter.  There is also no indication that a Travel Board 
has been held or scheduled.  Therefore, to accord the veteran 
due process, he should be scheduled for an appropriate Board 
hearing.  38 C.F.R. § 20.700 (2005).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


